DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 March 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jong (US 20130181126 A1) in view of Weiderin (US 9,186,607 A).
Regarding claim 1, Jong teaches a spray chamber (sample transferring device 10, fig. 4), which comprises:
A sample introduction port portion (inlet end 14 of decelerator tube 12) into which a gas flow containing sample droplets that have been atomized by a nebulizer (pneumatic nebulizer 46) is introduced;
A discharge port portion (outlet end 28 of flow acceleration channel 26) that discharges at least a part of the gas flow introduced into the sample introduction port portion to an outside thereof; and
A flow passage tube portion that has the sample introduction port portion on one end portion thereof and the discharge port portion on the other end portion thereof and serves as a flow passage for the introduced gas flow,
Wherein the flow passage tube portion comprises a first tube portion (flow acceleration channel 26) having the discharge port portion on one end portion thereof and a second tube portion (decelerator tube 12) having the sample introduction port portion on one end portion thereof,
The first tube portion comprises a cylindrical portion that comprises an opposite end portion to the end portion having the discharge portion (entrance end 24, may be cylindrically linear, [0041]) and a conical portion (accelerator 22 forms a cone, fig. 4) with an inner diameter that decreases gradually toward a side of the discharge port portion,
The second tube portion comprises a cylindrical portion (tube 12, fig. 4) that comprises an opposite end portion to the end portion having the sample introduction port portion, and outer diameter of the of the cylindrical portion of the second tube portion being smaller than an inner diameter of the cylindrical portion of the first tube portion (tube 12 fits inside channel 26),
The spray chamber comprises a double tube portion formed by overlapping at least a part of the cylindrical portion of the first tube portion and the cylindrical portion of the second tube portion (tube 12 is partially within channel 26, fig. 4), and
An outside side face of the double tube portion is provided with an additional gas introduction opening (opening in channel 26 for inlet port 30) and only one additional gas introduction tube portion (inlet port 30) that serves as an introduction passage for introducing an additional gas (sheath gas 38) into the double tube portion through the additional gas introduction.
Jong does not teach that a line extended along a central axis of the additional gas introduction tube portion does not intersect with a line extended along a central axis of the first tube portion.
Weiderin teaches a system in which gas is introduced tangentially (through inlet 106) into a spray chamber (102, figs. 1 and 2A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jong by placing the gas introduction tube so that the central axis of the gas introduction tube does not extend along the central axis of the sprayer, based on the teaching of Weiderin that tangential introduction of the gas (i.e the use of a cyclonic spray chamber, col. 3 line 19-col. 4 line 11) leads to gas separation and removal of undesired large particles from the sprayed gas flow and increased signal stability in a detector of an inductively coupled plasma system (col. 3 lines 15-17) such as that taught by Jong (ICP 82 and mass spectrometer 84).
	Regarding claim 2, Jong teaches that an angle formed by a central axis of the additional gas introduction tube portion and a central axis direction of the cylindrical portion of the first tube portion is 90 degrees (fig. 4, tube 30 is 90 degrees from central axis of tube 22, including cylindrical portion in embodiment with a cylindrical portion described above).
	Regarding claim 3, Jong teaches that the additional gas introduction opening is positioned in a position on the outside face of the double tube portion inlet end of the first tube portion than the outlet end of the second tube portion closer to the second tube portion (fig. 4, tube 30 is near the end of the double tube portion that is closest to the nebulizer).
Regarding claim 4, Jong and Weiderin teach all the limitations of claim 4 as described above.  Jong does not teach that the length of the double tube portion ranges from 10.0 mm to 30.0 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the size of the parts of the system of Jong so that the length of the double tube portion is within the claimed range, as Jong teaches that the entire second tube (confinement passage 18) is 22-70 mm in length [0032], and the double tube portion appears to be about a third or a half of length of the second tube (fig. 4); also one of ordinary skill in the art would easily be able to adjust the size of the tubes and the confinement portion through routine experimentation to optimize the sample nebulization with no unexpected result (MPEP 2144.05 II A [R-10.2019]).
Regarding claim 5, Jong and Weiderin do not teach that a difference between the inner diameter of the cylindrical portion of the first tube portion and the outer diameter of the cylindrical portion of the second tube portion (width of annular channel 36) ranges from 1-6 mm.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the size of the parts of the system of Jong so that the difference between the inner and outer diameter is within the claimed range, as the width of the annular channel affects the sheath gas flow rate and one of ordinary skill in the art would easily be able to adjust the relative size of the tubes through routine experimentation to optimize the sample nebulization with no unexpected result.
Regarding claim 6, Jong and Weiderin do not teach that a ratio, length/maximum inner diameter, of a length of the first tube portion to a maximum inner diameter of the conical portion ranges from 0.5 to 3.0.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the size of the parts of the system of Jong so that the ratio between the length and inner diameter of the conical portion is within the claimed range, as one of ordinary skill in the art would easily be able to adjust the length and shape of the first tube through routine experimentation to optimize the sample nebulization with no unexpected result.
Regarding claim 7, Jong and Weiderin appear to teach that the length of the overall length of the spray chamber may be within the range from 80.0 mm to 200.0 mm (length L is 22-70 mm, [0032]; length of the total spray chamber appears to be less than twice the length L, fig. 4, placing it in the claimed range when the length L is 70 mm).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the size of the parts of the system of Jong so that the total length is within the claimed range, as one of ordinary skill in the art would easily be able to adjust the length of the first and second tubes through routine experimentation to optimize the sample nebulization with no unexpected result.
	Regarding claim 9, Jong teaches that a central axis direction of the sample introduction port portion and a central axis direction of the cylindrical portion of the first tube portion are identical directions (axis of direction L in figure 4; defines sample introduction port and axis of channel 26, including cylindrical portion in embodiment of [0041] described above).
	Regarding claim 10, Jong teaches that the first tube portion and the second tube portion may be made of quartz ([0044]).
	Regarding claim 12, Jong teaches a sample atomization and introduction device (fig. 4), which comprises a spray chamber and a nebulizer (46), wherein the spray chamber is the spray chamber of claim 1.
	Regarding claim 13, Jong teaches an analysis device (mass cytometer, [0045]) comprising a sample atomization and introduction device according to claim 12 and an analysis unit (ICP 82 and mass spectrometer 84)
Claims 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jong in view of Weiderin and in further view of Nakagawa (US 5,477,048 A).
Regarding claim 8, Jong and Weiderin teach all the limitations of claim 1 as described above.  Jong does not teach that an angle formed between a central axis direction of the sample introduction port portion and a central axis direction of the cylindrical portion of the first tube portion ranges from 10 to 60 degrees.
Nakagawa teaches an ICP mass spectrometer (ICP-MS fig. 2) with a sample spray chamber (5) having a central axis with an angle of between 10 and 60 degrees (i.e. approximately 45 degrees) with respect to a sample introduction port (entrance of plasma torch 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jong and Weiderin by adjusting the relative angle between the sampling chamber (including the first tube) and the sample introduction port to the value taught by Nakagawa, by tilting the sample chamber in order to assist in draining excess liquid from the spray chamber via a drain (drain 6, fig. 2).
Regarding claim 14, Jong and Weiderin teach all the limitations of claim 13 as described above.  Jong does not teach that an angle formed by a horizontal direction of an arrangement surface on which the sample atomization and introduction device is arranged and a central axis direction of the cylindrical portion of the first tube portion of the spray chamber ranges from 20 to 90 degrees.
Nakagawa teaches an ICP mass spectrometer (ICP-MS fig. 2) with a sample spray chamber (5) having a central axis with an angle of between 20 and 90 degrees with respect to a horizontal axis (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jong and Weiderin by adjusting the relative angle between the sampling chamber (including the first tube) and the horizontal axis to the value taught by Nakagawa, by tilting the sample chamber in order to assist in draining excess liquid from the spray chamber via a drain (drain 6, fig. 2).
Regarding claim 17, Jong (as modified by Nakagawa with respect to claim 14, above) teaches a method of analyzing a component in a sample liquid, which comprises:
Analyzing a component in an analysis subject sample liquid with the analysis device according to claim 14 (measuring particles with mass spectrometer, [0045]), and further comprises:
Introducing an additional gas (sheath gas 38, [0038]) from the additional gas introduction tube portion when a gas flow containing droplets of the sample liquid atomized by the nebulizer flows through the flow passage tube of the spray chamber.
Claims 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jong in view of Weiderin and in further view of French (US 5,969,352 A).
Regarding claim 11, Jong and Weiderin do not teach that the outside side face of the double tube portion is provided with a waste liquid opening and a waste liquid tube portion that serves as a waste liquid passage for discharging waste liquid from an inside of the double tube to an outside of the double tube portion through the waste liquid opening.
French teaches a spray chamber (30) having an outside side face with a waste liquid opening and a waste liquid tube portion (drain 32) that serves as a waste liquid passage for discharging waste liquid from an inside to an outside of the spray chamber.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jong and Weiderin to have the waste flow passage of French in order to remove the portion of the spray that cannot be used by the plasma torch in a known manner.  It would further be obvious to place the waste liquid tube in the region of the double tube of Jong, as a matter of arranging the parts of the invention with no unexpected result (MPEP 2144.04 VI C [R-10.2019]).
Regarding claim 15, Jong teaches that the analysis device is an inductively coupled plasma analysis device.  Jong does not teach that the analysis unit comprises  a plasma torch.
	French teaches an ICP-MS (analyzing system 20, with plasma torch and mass analyzer, col. 4 lines 30-42) system comprising a plasma torch (36). 
	It would have been obvious to one of ordinary skill in the art to modify the system of Jong to have a plasma torch as taught by French, as a matter of selecting a known common means of ionizing atoms used in ICP-MS systems as described by French.
	Regarding claim 16, Jong teaches that the device is an inductively coupled plasma mass spectrometry device.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881